DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-12 and 14-16 is/are pending.  Claim(s) 15-16 is/are withdrawn.  Claim(s) 13 is/are canceled.
Election/Restrictions
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 16 is directed to a method of implanting an intraocular device (method of use, Group II), while all previously examined claims were directed to an intraocular device (product, Group I).
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as being used in a process where haptics are placed non-tangentially or be used as an ex vivo teaching model.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 1/25/2021 has been entered.

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the lens of Portney is not place in orientation as claimed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Here, as cited below in the prior art rejection section, the structure is the same.  
Portney disclosed the prior art device must function to do the following: (1) center the optic (column 5, lines 44-50), (2) implantable through a small ocular incision (column 5, lines 51-59, (3) “may, in some cases” facilitate fixation (column 6, lines 37-44), and (4) the device is detachable (abstract).
When the device of Portney is implanted with the anterior side, as cited in the prior art rejection section below, facing the front of the patient (eye socket opening), the device remains able to perform all of the above functions. Further, in Portney elements #s 78 (e.g. Figures 2, 4) pinch the tissue to anchor the device in place.  These elements are slits that pass through the width/thickness of the loop as seen in e.g. Figure 2 and therefore are able to grip tissue regardless of the anterior-posterior orientation of the Portney device.  Therefore, overall, placing the device as amended in claim 1, does not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Portney (US 6,152,959).
Regarding Claim 1, Portney teaches an assembly (e.g. Figures 2-3) comprising:
an intraocular device having optical power (#50, e.g. column 4, lines 42-55) and comprising anterior and posterior faces, anterior and posterior being defined relative to anterior and posterior portions of an eye (the anterior portion of the eye is that toward the eye socket and the posterior portion of the eye is that towards the capsular bag/back of the eye), wherein when said intraocular device is implanted in the eye, said anterior and posterior faces of said intraocular device are oriented anteriorly and posteriorly, respectively, with the anterior and posterior portions of the eye (the device of Portney is fully capable of being placed such that the cited anterior surface of the device is facing the eye socket opening in the (anatomical) anterior direction; further as noted previously and supra in the Response to Arguments section, placing the device of Portney in an eye in this orientation would not prevent it from performing its disclosed functions), and comprising an anterior central axis that anteriorly extends perpendicular from said anterior face (anterior is considered to the right in Figure 3 and posterior to the left, as shown); and 
haptics extending from said intraocular device (#s 52), each of said haptics comprising a slender loop element with a proximal end attached to said intraocular device (#70) and a distal hook portion that extends from a distal end of said slender loop element (#72), said distal hook portion extending from a radially inward portion to a radially outward portion (e.g. Figures 2-3), radially inward and radially outward being defined with respect to said interior central axis (e.g. Figures 2-3), and 
wherein for each of said distal hook portions, unlike each of said slender loop elements, the radially inward portion is more anterior than the radially outward portion (e.g. Figure 3, the side nearer #78 is more anterior than the radially outermost side). 

Regarding Claim 2, the slender loop element has a path that follows a curved path (e.g. Figure 2). 
Regarding Claim 3, the distal hook portion is rounded at its distal tip and tapers to be thinner at the slender loop element (e.g. Figure 2). 
Regarding Claim 4, the distal hook portion is flat (e.g. Figure 3, because the cross-section is a line, it is flat on the anterior and posterior surfaces. 
Claim 5, the distal hook portion is thinner than the slender loop portion (e.g. column 5, lines 25-28 and column 2, line 66 to column 3, line 1). 
Regarding Claim 6, a thickness of the slender loop is less than a width of the slender loop (e.g. column 5, lines 10-13 and 25-38, where the “thickness” of the prior art is the “width” in the instant application). Regarding 
Regarding Claim 7, the distal hook portion is formed with a central through hole (e.g. Figure 2). 
Regarding Claim 8, the proximal end of the slender loop is generally tangential to the outer periphery of the intraocular device (e.g. Figure 2). 
Regarding Claim 9, the distal hook portion and the slender loop portion have different rigidities from each other (as discussed supra for claim 6 these elements have different thicknesses and therefore have different rigidity at least because of this difference). 
Regarding Claim 10, the slender loop and the intraocular device have different rigidity from each other (e.g. column 5, lines 10-13 and column 4, lines 64-65; these elements have different thicknesses and therefore have different rigidity at least because of this difference). 
Regarding Claim 11, the anterior-most surface of the distal hook portion is not posterior to an anterior-most surface of the intraocular device (e.g. Figure 3). 
Regarding Claim 12, the anterior-most surface of the slender loop is not posterior to an anterior-most surface of the intraocular device (e.g. Figure 3).
Regarding Claim 14, the intraocular device is an IOL (e.g. abstract). 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        2/12/2021